Citation Nr: 1746366	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-31 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran served on active duty from December 2007 to December 2008.  He also had a period of active duty for training from April 23, 2007, to August 3, 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

The Board notes that relevant VA medical evidence has been associated with the claims file since the September 2013 statement of the case; and that a supplemental statement of the case (SSOC) has not been issued.  This evidence will be addressed by the agency of original jurisdiction (AOJ) during remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for service connection for a right knee disorder, service treatment records (STRs) confirm that the Veteran was treated for right medial knee pain during service, and while x-rays showed no abnormality, examination findings were "consistent with medial tibial plateau stress fx."  See STRs dated in June 2007.  Additionally, STRs dated August 1, 2007 show a diagnosis of patellar femoral syndrome.  In December 2007 the Veteran deployed to the Persian Gulf, and in 2008 the Veteran separated from active duty service.  In January 2010 he filed his service connection claim just over one year after service.  

In July 2010, the Veteran was afforded a VA examination of the right knee.  During the examination he complained of giving way, instability, weakness, decreased joint speed motion, locking, redness, swelling, and tenderness in the right knee, and physical examination found objective evidence of pain on active range of motion and after repetitive use, and less than full range of motion (particularly after repetitive motion); but x-rays taken pursuant to the examination found "no osseous or articular abnormalities" and the examiner returned a diagnosis of no current disorder.  He specifically stated "there is insufficient clinical evidence at the present time to warrant a diagnosis of any acute or chronic disorder or residuals thereof."

However, during the 2016 Board hearing, the Veteran testified that he is receiving chiropractic treatment from a VA-authorized private provider for his for right knee complaints (see Board Hearing Transcript, pp. 6-8), and VA medical records dating from December 3, 2008 (the day after the Veteran's return from Iraq) chronicle complaints of knee pain.  Remand for a new VA examination is warranted.

As for the low back disorder claim, VA medical (including MRI) records relate a diagnosis of multilevel degenerative disc disease with foramen narrowing (see, e.g., VA MRI records dated in October 2009), and during his October 2016 Board Hearing the Veteran testified that he has been seeing the aforesaid chiropractic provider for his low back complaints.  Transcript, pp. 6-8.  Although this is evidence of lumbar degenerative disease within the year following service, there is a notation in October 2009 VA emergency records of recent trauma, which may be an intercurrent cause.  See October 1, 2009 VA Emergency Department record of pain after moving furniture.  Nonetheless, the Veteran asserts that his back problems began during his tour of duty in Iraq.  See February 2010 statement from Veteran.  Therefore, he should be afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand the claims file should be updated to include VA medical records dated after June 2016, and the private chiropractic records discussed during the Board hearing.

Accordingly, the case is REMANDED for the following actions:

1.  Request all of the Veteran's private chiropractic/physical therapy records from the VA fee-based provider patronized by the Veteran (see Board Hearing Transcript, pp. 7-8), and associate these records with the claims file.  

2.  Associate the Veteran's VA treatment records dated after June 2016 with the claims file.  

3.  After completion of the above, schedule the Veteran for a VA examination regarding his claims of service connection for a right knee disorder and a low back disorder.  The claims file must also be reviewed by the examiner.  

All indicated tests, including radiology testing, should be performed, and all findings reported in detail.  The examiner should determine if there is a present right knee disorder and explain why or why not.

The examiner is then requested to opine as follows: 

a. For each right knee disorder found on examination, whether it is at least as likely as not (50/50 probability, or greater) that the disorder began during service or within the year after the Veteran's December 2008 separation from service, or is related to some incident of service.  

b. For each low back disorder found on examination (and in post-service medical records), whether it is at least as likely as not (50/50 probability, or greater) that the disorder began during service or within the year after the Veteran's December 2008 separation from service, or is related to some incident of service.  

In formulating the requested opinion the examiner should note that the Veteran fractured his foot and incurred bilateral shin splints during basic training and whether there is an intercurrent cause concerning the low back.

c. if a right knee disorder is not clinically diagnosed, comment on whether there is an undiagnosed illness or a medically unexplained chronic multisymptom illness (MUCMI).

MUCMI means a diagnosed illness, without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent laboratory abnormalities.  Chronic multisymptom illness of partially understood etiology and pathophysiology will not be considered to be medically unexplained.

A complete rationale or explanation for all opinions should be provided. 

4.  After completion of the above and any other development deemed necessary, readjudicate the claims.  All evidence associated with the claims file since the September 2013 SOC must be considered.  If any of these benefits remain denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

